TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-03-00520-CV


Ricky Lane, Appellant

v.

Texas Board of Pardons & Paroles, Appellee





FROM THE DISTRICT COURT OF TRAVIS COUNTY, 261ST JUDICIAL DISTRICT
NO. GN300327, HONORABLE MARGARET A. COOPER, JUDGE PRESIDING


M E M O R A N D U M   O P I N I O N

	Because appellant Ricky Lane has failed to file an appellant's brief, we will dismiss
this appeal for want of prosecution.  See Tex. R. App. P. 38.8(a)(1), 42.3(b), (c).
	The Clerk of this Court filed the clerk's record in this cause on August 29, 2003. 
Because the proceedings in the trial court were not transcribed, no reporter's record was prepared
or filed with this Court.  Appellant's brief was therefore due September 29, 2003.  See id. 38.6(a)(1). 
On November 10, the Clerk of this Court received and filed appellant's motion for extension of time
to file his brief.  The Court granted this motion on November 13, 2003, extending the deadline for
filing the brief to December 1, 2003, and the Clerk so advised the parties by postcard dated
November 13.  After appellant failed to meet the extended deadline, the Clerk notified the parties,
by postcard dated January 16, 2004, that the appeal was subject to dismissal for want of prosecution
unless appellant tendered a motion by January 30 reasonably explaining the failure to file a brief. 
See id. 38.8(a)(1).  Appellant has submitted neither a brief nor a motion reasonably explaining the
failure to file a brief.
	Accordingly, we dismiss the appeal for want of prosecution on our own motion.  See
id. 38.8(a)(1), 42.3(b), (c).


  
					Bob Pemberton, Justice
Before Justices Kidd, B. A. Smith and Pemberton
Dismissed for Want of Prosecution
Filed:   April 1, 2004